[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven, Docket Number CR6-309791;
Mark Kliger, Esq., Defense Counsel, for Petitioner.
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
SENTENCE AFFIRMED.
BY THE DIVISION: The petitioner, age twenty-four (24) at the time of sentence, was convicted after a trial by jury of violating Conn. Gen. Stat. Sec. 29-35, Carrying a Pistol Without a Permit, and Conn. Gen. Stat. Sec. 53a-217, Criminal Possession of a Firearm. Each count has a maximum penalty of five (5) years and the petitioner received three (3) years for Carrying a Pistol Without a Permit and five (5) years consecutive for Criminal Possession, for an effective sentence of eight (8) years, which was imposed consecutive to a sentence he was then serving — fifteen (15) months for Violation of Probation.
The petitioner asks the Division to consider the facts surrounding the incident. He claims he was seated in a restaurant at approximately 2:00 a.m. when an argument started with another patron. He claims the other person stepped on his foot. That person left and returned with a CT Page 3591 friend. During this second confrontation, according to the petitioner, someone handed the petitioner a pistol and the others fled. (The State does not concede the petitioner's version).
A significant factor in the sentencing Court's determination of the sentence was the fact that the petitioner had a 1984 conviction for assault, a 1985 conviction for Carrying a Pistol Without a Permit (which resulted in the mandated minimum sentence of one year), and a second conviction in 1985 for a firearms offense — assault second degree with a firearm — which resulted in a sentence of five (5) years execution suspended after two and one-half (2 1/2) years. The petitioner violated his probation upon his release from incarceration by failing to report. In light of the petitioner's two (2) prior firearm related convictions and his unsatisfactory probation history, the sentencing court expressed its concern about the petitioner's willingness to conform to societally acceptable behavior; and the danger to society his behavior represents.
The Division finds that given the nature of the offenses, the background of the petitioner, the need for public protection, the deterrent, and punitive purposes of incarceration, the sentence imposed in this matter was not inappropriate or disproportionately harsh so as to require modification. It is affirmed.
Klaczak, Norko, and Barry, J's participated in this decision.
KLACZAK, J. NORKO, J. BARRY, J.